                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     SACRAMENTO AREA ELECTRICAL                         Case No. 17-cv-03823-BLF
                                         WORKERS HEALTH & WELFARE
                                   8     TRUST, ET AL.,
                                                                                            ORDER TO SHOW CAUSE RE
                                   9                    Plaintiffs,                         SERVICE OF DEFENDANT FAMCO
                                                                                            ON OR BEFORE NOVEMBER 19, 2018
                                  10             v.

                                  11     FAMCO, et al.,
                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13

                                  14          On September 4, 2018, the Clerk of the Court entered default as to Defendant Lloyd Dylan

                                  15   Jones and declined to enter default against Defendant FAMCO. See ECF 32, 33. Plaintiffs are

                                  16   hereby ORDERED to show cause on or before November 19, 2018 why Defendant FAMCO

                                  17   should not be dismissed without prejudice for Plaintiffs’ failure to properly execute service.

                                  18
                                  19          IT IS SO ORDERED.

                                  20

                                  21   Dated: November 5, 2018

                                  22                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  23                                                    United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
